Title: Thursday December 1st. 1785.
From: Adams, John Quincy
To: 


       Several of the Ladies, and Gentlemen, went in a party to Methuen, about 10 miles distant, in slays. It being lecture day we had Mr. Adams, a minister of another parish in the town, Mr. True, and Mr. Parker, the present schoolmaster here, to dine. Mr. True preach’d the Sermon, and spoke well, though he was somewhat long. After lecture Miss Betsey and Miss Sukey Redington, came and drank tea with my Aunt; the first is tall, and pretty; rather an harsh Countenance, fond of scandal, I believe, as well as her Sister, but does not take such pains to conceal it. The other is older and has perhaps seen the Necessity of practising a little dissimulation. They seem to have directly opposite ways to express the same Sentiments. Sukey’s appearance, would at least denote good nature. She is very fat.
       After waiting on them home, I step’d into Mr. Thaxter’s office, and pass’d an hour there. From thence I went to Mr. White’s, where most of the Company, that have been slaying were. I was much pleased with Mr. Bartlett’s Conversation; I have heard, he is a person, of much knowledge, and extensive reading. I wish I could profit oftener by his Company. The cold has increased very considerably to day.
      